RIDDICK, Circuit Judge
(dissenting).
I cannot agree with the decision in this case. I find no substantial evidence in the record to support the conclusion reached by the board. That conclusion, it seems to me, rests entirely upon the inference, without foundation in the evidence, that the officers of the bank who had no personal contact with the discharged employees knew of their interest in the formation of a union among the bank’s staff, and upon the further inference, based wholly upon the first, that the discharges were ordered solely because’ of union activities.
The burden on the controlling question in the case was not upon the bank. It was upon the board. No witness testified that any officer of the bank was advised of union activity among the bank’s employees prior to the discharges involved in this case. No witness testified that any of the bank’s officers were aware that the discharged employees were participating in the movement for the organization of a union. The five officers of the bank who participated in the conference which resulted in the discharges were the president, vice-president, cashier, assistant cashier, and comptroller. Each of them denied any knowledge of the formation of the union or any knowledge that either of the discharged employees was in any way concerned with it. Each of them testified that the discharges were made after consideration of the records of the employees discharged and on the conclusion that they were incapable of efficiently performing their work in the situation which confronted the bank at the time the discharges were made. The final decision was made by the president of the bank on the faith of the reports given to him by the other officers of the bank whom he consulted. Those officers in turn made their recommendations on the reports of the department heads familiar with the work of the discharged employees. I think it sufficient to say that the evidence in this record, in my opinion, justified the conclusion reached concerning the efficiency of the discharged employees, but whether the decision in this respect was right or wrong is of no importance on the controlling question in this case, in the absence of any evidence to show that it was not reached in good faith. Neither this court nor the board may properly disregard the testimony of credible witnesses, which, it seems to me, is without contradiction.
In reaching this conclusion I have not overlooked two matters which were given weight by the board and by the majority *272of the court. One of these was the conversation between a Miss Aimee Bougie and certain of the young women employees of the bank and the failure of the bank to call the chairman of its board of directors as a witness. Miss Bougie’s duties as an employee of the bank were to give tests to young women who applied for employment as stenographers. After the first meeting of employees to consider the formation of a union, a number of the young women employees of the bank who had attended the meeting told Miss Bougie about it. In the course of the conversation Miss Bougie expressed the opinion that the chairman of the bank’s board of directors would hate to see a union in the bank. That was merely Miss Bougie’s opinion. That she had any information concerning the board chairman’s opinion on the subject or any opportunity to acquire information concerning it is not intimated. She did not begin the conversation in which the remark was made. She had been instrumental in securing positions in the bank for some of the young women present. They freely discussed the matter with her, and after the conversation in question continued their interest in the formation of a union. There is no evidence that the board chairman had anything to do with the decision to discharge any of the bank’s employees, or any knowledge of it, or that Miss Bougie’s remark was intended or effective to deter the organization of a union. The question was freely discussed among the bank’s employees. Miss Bougie was not alone in doubting the value of the union. The discharge of minor employees was hardly a matter for the consideration of the board of directors of a large bank. In this situation, the failure of the bank to call the chairman to testify as to his opinions concerning labor unions seems to me a matter of no significance. Equally amazing to me is the weight given to the fact that these minor employees were not given an opportunity to resign instead of being discharged. I am unable to see any difference in actual effect between asking a minor, clerical employee in a bank for his resignation, and in advising him that he was given a vacation with pay, and that thereafter his services would no longer be needed.
I think the conclusion of the board was based wholly upon inference, without basis in the evidence, and that its order should be set aside.